EXHIBIT 10.2


Promissory Note

 

USD $24,000.00  Due: ON DEMAND

 
FOR VALUE RECEIVED, the undersigned corporation, Roadships Holdings Inc., a
company existing under the laws of the State of Delaware (the “Borrower”),
hereby acknowledges itself indebted to Tamara Nugent, as trustee for Twenty
Second Trust (the “Lender”) and promises to pay to or to the order of the Lender
at 38012 80th Avenue East, Eatonville, Washington 98328, or as otherwise
directed in writing by the Lender, the principal sum of $24,000 in lawful money
of the United States of America with no interest thereon.


The entire principal sum and all interest accrued thereon shall be paid on
demand by the Lender.


The Borrower may pay the principal sum at any time without penalty.


The Lender may assign all of its right, title and interest in, to and under this
promissory note. All payments required to be made hereunder shall be made by the
Borrower without any right of set-off or counterclaim.
 
DATED: September 29, 2014
 
        Micheal Nugent       President  



PAID IN FULL on _____________________________20__.
 
per:  ___________________________________________